DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-7,10, 12-16, and  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP14722356 (Retter) in view of Ido (US20080041657).
With respect to claim 1 Retter discloses a resonator for a pressurized fluid system comprising:
A first chamber (14) comprising an inlet (upstream 16) and an outlet(downstream 16); 
A second chamber (within pipe 12) comprising an inlet (16 ) wherein the inlet of the second chamber is in fluid communication with the outlet of the first chamber (as they are the same connection this is the case); a third chamber (15) wherein the inlet of the third chamber is in fluid communication with the outlet of the second chamber (as upstream 17 is the outlet of chamber 2 and the inlet of chamber 3) and wherein the outlet of the third chamber is to be in communication with a pressure relief device. 
Retter does not disclose  a filter port and a fourth chamber encompassing the second chamber and in fluid communication with the second chamber by the filter port.
Ido discloses a filter port (12 in figure 2) and a chamber (21) which surrounds an inner silencing chamber. 
It would have been obvious to combine the teachings of Ido to use a filter port and a surrounding chamber to provide additional resonant sound reduction in the same linear space thus maximizing the attenuation available in a given space. 
With respect to claim 2 Retter as modified by Ido further discloses wherein the first, second, third and fourth chambers are axially aligned with each other (see the three chambers of Ritter and the relationship between the chambers of figure 1 of Ido).
With respect to claim 3 Retter as modified discloses the invention as claimed except for the specifically claimed diameter relationships. It would have been an obvious matter to select such relationships so as to allow the device to fit in the smallest space while maximizing the attenuation. 
With respect to claim 4  Retter as modified by Ido further discloses wherein the first, third and fourth chambers are integral or monolithic. The term integral is broad enough to encompass the connections taught between the respective chambers of Retter as modified.
With respect to claim 5 Retter as modified further discloses wherein the second and fourth chambers have the same length along a common axis (see relationship between inner chamber and outer chamber of Ido as shown in figures 1 and 2).
With respect to claim 6 as it regards the specific selection of port size this would have been an obvious matter of tuning the port. Port openings are known in the art of acoustic resonators to have a result upon the resonance frequency of a resonator. It has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7 as it regards the specific selection of frequency bandwidth and the amount of attenuation provided this would have been an obvious matter to one of ordinary skill in the art so as to tune an utilize the system. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 Retter as modified further discloses wherein the fourth chamber (which is connected and surrounding the second chamber, the second chamber being defined by the pipe of chamber 2) is fluidly isolated form the first and third chambers (by means of the port see Ido).
With respect to claim 12 as it regards the limitation of “being configured to be in fluid communication” this is not considered a positive limitation and is met by the structure which can be so connected.
With respect to claim 13 Retter as modified by Ido discloses the invention as claimed except expressly wherein the pressurized fluid source if upstream of the resonator. It would have been an obvious mater of rearrangement of the parts to place the resonant structure downstream of the engine as an exhaust resonator as opposed to an upstream intake resonator. As it regards the pressure relief device, the outlet of the tail pipe is such a device as broadly claimed. 
With respect to claim 14 Retter as modified by Ido further discloses wherein the first, second, third and fourth chambers are axially aligned with each other (see the three chambers of Ritter and the relationship between the chambers of figure 1 of Ido).
With respect to claim 16 as it regards the specific selection of frequency bandwidth and the port size  and the amount of attenuation provided this would have been an obvious matter to one of ordinary skill in the art so as to tune an utilize the system. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 18 Retter as modified by Ido discloses both the apparatus and the method of using said apparatus by passing the fluid flow through the respective chambers in the order as claimed. 
With respect to claims 19 and 20 as it regards the specific selection of frequency bandwidth and the amount of attenuation provided this would have been an obvious matter to one of ordinary skill in the art so as to tune an utilize the system. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
2. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP14722356 (Retter) in view of Ido (US20080041657) as applied to claim 1 above, and further in view of Eidelman (US9914103).
With respect to claim 11 Retter as modified discloses the invention as claimed except the provision of a relief valve 
Eidelman discloses the use of a silencer with a pressure relief valve in a pressurized system (see purge valve described in column 9 lines 5-15).
It would have been obvious to one of ordinary skill in the art to provide the silencing means of Retter as modified in conjunction with the pressure relieve valve and to select any of the claimed type of relief valves to as to minimize the noise released to the environment. 

3. Claims 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP14722356 (Retter) in view of Ido (US20080041657) as applied to claim 1 above, and further in view of Marocco (US20040050618).
With respect to claims 8, 9 and 17  Retter as modified discloses the invention as claimed except for the provision of the baffles. 
The use of baffles and locating the ports to surrounding chambers which are defined in part by baffles is disclosed by Marocco (see figure 1).
It would have been obvious to combine the teachings of Marocco to use baffles to form separate chambers within a given housing so as to allow for ease of installation of the resonator into a confined space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakuta (US20200224810) discloses a silencing tubular body; Barbolini (US20160238175) discloses a fluid line resonator assembly; Greiswald (US20160201621) discloses a resonator; DE202011052317 discloses a resonator; Schuermans (US20110139541) discloses a method for adjusting a Helmholtz resonator; Toyoshima (US20040094360) discloses an acoustic damper for exhaust; and Holder (US5694966) discloses a flow responsive pressure relief valve.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837